Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-19 are being allowed.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Wilkinson (US 20130166730 A1) teaches systems and methods for calculating and presenting confidence interval(s) for key performance indicator(s) (KPIs) are described. For example, in some embodiments, a method may include identifying vectors representing network events observed by a network monitoring system, each vector including: a dimension, an indication of a sampling ratio with which a respective event was observed, and a value associated with the dimension. The method may also include calculating a KPI corresponding to the observed events for the dimension based, at least in part, upon the values. The method may further include calculating a confidence associated with the KPI, based, at least in part, upon the sampling ratios. In some cases, events may be observed with different sampling ratios. Additionally or alternatively, sampling ratios may include adaptive sampling ratios controlled by the network monitoring system in response to network or resource loading (e.g., subject varying over time), whitelist differentiated sampling ratios, etc.
Dong et al. (US 20130272144 A1) teaches systems and methods for the adaptive monitoring of telecommunications networks are described. In some embodiments, a method may include monitoring traffic transmitted through a mobile 
The combination of Wilkinson and Dong et al. fail to disclose “A sampling frequency recommendation method, comprising: obtaining a network key performance indicator of a to-be-analyzed data stream in a network; sampling the network key performance indicator over a period of time, the sampling being based on a plurality of different sampling frequencies to obtain an experience quality sequence corresponding to each of the sampling frequencies for the period of time, wherein the plurality of different sampling frequencies comprise one standard sampling frequency and at least two to-be- tested sampling frequencies, the standard sampling frequency is greater than each of the to-be- tested sampling frequencies, the experience quality sequence corresponding to each of the sampling frequencies comprises experience quality elements of sampling periods arranged in an order of time, and the experience quality element of each sampling period is used to represent experience quality determined based on the network key performance indicator in the sampling period; and 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        12/9/2021

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454